Citation Nr: 0605509	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-05 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1975 to May 1976.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2000 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2006, the veteran appeared before the undersigned at a Travel 
Board hearing at the RO.  A transcript of this hearing is of 
record.  At the hearing, the veteran submitted additional 
evidence with a waiver of RO initial consideration of such 
evidence.


FINDING OF FACT

Schizophrenia was not manifested during the veteran's active 
service or in his first postservice year, and is not shown to 
be related to service.


CONCLUSION OF LAW

Service connection for schizophrenia is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding notice content, the rating decisions in August 1999 
and April 2000, the September 2002 statement of the case 
(SOC), and a July 2005 supplemental SOC (SSOC) notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  While the 
notice provided to the veteran prior to the RO's initial 
consideration of the matter was not in full compliance with 
all pertinent guidelines, he was provided content-complying 
notice in the September 2002 SOC and July 2005 SSOC which 
included the language of the regulation implementing the VCAA 
(and specifically the provision that VA should advise the 
claimant to submit any pertinent evidence in his possession).  
The SSOC also updated the status of his claim after 
development was completed.  The veteran has had ample 
opportunity to respond.  He is not prejudiced by any notice 
timing defect.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

At the January 2006 hearing, it was requested that July to 
September 2005 records from the Wilkes-Barre, Pennsylvania VA 
Medical Center be secured.  A request was made for these 
records; the response from Wilkes-Barre was that they had no 
treatment records for the veteran from February 2002 to July 
2005.  Wilkes-Barre VA treatment records from August and 
September 2005 are associated with the claims file.  During 
the hearing, records from the Allentown, Pennsylvania VA for 
the time period of May to June 2005 were also requested.  
Allentown VA responded that it had no record of treatment for 
the veteran during this time period.  The veteran's pertinent 
VA treatment, Social Security Administration (SSA), and 
private medical records have been secured.  He has not 
identified any other pertinent evidence that remains 
outstanding.

The Board has also considered whether a VA examination is 
necessary.  A VA examination is necessary when (summarized) 
the evidence of record does not contain sufficient competent 
evidence to decide the claim but contains evidence of current 
disability; establishes an event, injury, or disease in 
service; and indicates that the claimed disability may be 
associated with the event, injury, or disease in service.  
Here, there is evidence and a diagnosis of current 
disability.  However, there is no competent (medical) 
evidence suggesting or indicating that the veteran's paranoid 
schizophrenia was incurred in, or is otherwise related to, 
service.  Hence, a VA examination is not necessary.  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.

B.	Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to 
paranoid schizophrenia.  He received a medical discharge in 
May 1976 for "internal derangement, left knee."  A medical 
board at the Naval Hospital in Jacksonville, Florida 
determined that his knee injury made him unfit for further 
service, and that he did not meet the standards for 
enlistment.  The medical board's report did not indicate that 
the veteran had any mental condition.

A May 1978 VA treatment record notes the veteran had an 
"acute schizophrenic reaction."

A statement from the veteran in June 1979 notes that he 
sustained a blow to the head from another recruit during boot 
camp, but did not report the incident since he did not want 
to get the other recruit in trouble.  The veteran claimed 
that the blow to his head caused his mental condition.

VA, SSA, and private treatment records from December 1982 to 
January 2006 show continuing treatment for, and diagnoses of, 
paranoid schizophrenia.  None of these medical records 
contain evidence, other than in the veteran's recitation of 
his medical history, that his paranoid schizophrenia is 
related to service or that it manifested within one year of 
his separation from service.  Many of these records note that 
the first onset of symptoms of schizophrenia occurred when 
the veteran was 21, in 1978.

A November 1999 statement from the veteran reports that he 
was exposed to contaminated gas masks while he was sleeping 
on a ship during service.  He alleged that it was after this 
experience that he began having severe sweats and 
hallucinations.

An April 2000 letter from Dr. R. states that it was his 
"understanding that the patient first became ill while in 
the service and has been chronically ill since that time."

At the January 2006 hearing, the veteran testified that when 
he was in service he was aboard the USS Luce and that he was 
given gas masks and that it was after this period when he 
started hallucinating and hearing voices.  He also stated 
that he saw a paramedic aboard the USS Luce who recommended 
that he take a tranquilizer.

C.	Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for a psychosis (here, 
schizophrenia) as a chronic disease may be granted on a 
presumptive basis if such chronic disability is manifested to 
a compensable degree within one year following the veteran's 
separation from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  


In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


D.	Analysis

Paranoid schizophrenia was not manifested in service or in 
the first postservice year.  The first diagnosis of 
schizophrenia of record was in 1978,  two years following the 
veteran's service separation.  Consequently, service 
connection for paranoid schizophrenia on the basis that it 
became manifested in service, or on a presumptive basis (for 
psychosis, as a chronic disease under 38 C.F.R. §§  3.307, 
3.309) is not warranted.

The veteran may still establish service connection for his 
paranoid schizophrenia by affirmative (competent and 
probative) evidence showing that such disease is somehow 
related to service.  However, no such evidence has been 
submitted.  The only medical evidence linking the veteran's 
schizophrenia to service is Dr. R.'s letter in which he 
states that it is his "understanding that the patient first 
became ill while in the service."  Dr. R. did not explain 
the basis for this "understanding"; it does not appear that 
Dr. R. reviewed the claims file.  The medical records 
submitted by Dr. R. do not contain any notations regarding 
the veteran's schizophrenia being related to his service.  
The "understanding" appears to be based entirely on history 
provided by the veteran.  Such history, unenhanced by any 
documented medical data or clinical findings, does not gain 
probative value by the mere fact that it is repeated by a 
person with medical training.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The veteran's own statements to the effect that his 
schizophrenia is somehow related to his military service are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, while there is evidence of a current diagnosis of 
paranoid schizophrenia, there is no objective evidence of 
related disease, injury, or event in service, and no 
competent evidence the current schizophrenia is related to 
service.  The preponderance of the evidence is against this 
claim; hence, it must be denied.


ORDER

Service connection for paranoid schizophrenia is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


